Name: Council Regulation (EEC) No 1722/83 of 2 June 1983 on the application of Decision No 1/83 of the EEC-Portugal Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: cooperation policy;  Europe;  European construction;  international affairs;  executive power and public service;  international trade
 Date Published: nan

 30. 6. 83 Official Journal of the European Communities No L 174/9 COUNCIL REGULATION (EEC) No 1722 / 83 of 2 June 1983 on the application of Decision No 1 / 83 of the EEC-Portugal Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas it is necessary to apply that Decision in the Community , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Portuguese Republic (*) was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas, by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, which forms an integral part of the said Agreement , the Joint Committee has adopted Decision No 1 / 83 further amending Article 8 of that Protocol ; HAS ADOPTED THIS REGULATION: Article 1 Decision No 1 / 83 of the EEC-Portugal Joint Committee shall apply in the Community . The text of the Decision is annexed to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 2 June 1983 . For the Council The President N. BLÃ M C 1 ) OJ No L 301 , 31 . 12 . 1972 , p. 165 .